        Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

LENITA B.,

                     Plaintiff,                          DECISION AND ORDER
              v.
                                                         1:18-CV-6656-EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________

                                    INTRODUCTION

       Represented by counsel, Plaintiff Lenita B. (“Plaintiff”) brings this action on behalf

of Timothy M. 1 (“Claimant”) pursuant to Title II and Title XVI of the Social Security Act

(the “Act”), seeking review of the final decision of the Commissioner of Social Security

(the “Commissioner” or “Defendant”) denying Claimant’s applications for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”). (Dkt. 1). This

Court has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

       Presently before the Court are the parties’ competing motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 13; Dkt.

20). For the reasons discussed below, the Commissioner’s motion (Dkt. 20) is granted and

Plaintiff’s motion (Dkt. 13) is denied.




1
        On July 23, 2021, the Court granted Plaintiff’s consent motion to substitute Plaintiff
for the Claimant. (Dkt. 42).
                                            -1-
        Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 2 of 16




                                    BACKGROUND

        Claimant protectively filed his applications for DIB and SSI on August 25, 2014.

(Dkt. 8 at 256-63). 2 In his applications, Claimant alleged disability beginning March 1,

2014. (Id.). Claimant’s applications were initially denied on January 2, 2015. (Id. at 117-

24). At Claimant’s request, a hearing was held before administrative law judge (“ALJ”)

Kenneth Theurer on June 30, 2017. (Id. at 85-116). On August 16, 2017, the ALJ issued

an unfavorable decision. (Id. at 39-53). Claimant requested Appeals Council review; his

request was denied on July 19, 2018, making the ALJ’s determination the Commissioner’s

final decision. (Id. at 1-5).

                                 LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)


2
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                           -2-
        Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 3 of 16




(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). 3 If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.



3
       Because the DIB and SSI regulations mirror each other, the Court only cites the SSI
regulations. See Chico v. Schweiker, 710 F.2d 947, 948 (2d Cir. 1983).

                                           -3-
        Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 4 of 16




       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. Id. § 416.920(e). The

ALJ then proceeds to step four and determines whether the claimant’s RFC permits the

claimant to perform the requirements of his or her past relevant work. Id. § 416.920(f). If

the claimant can perform such requirements, then he or she is not disabled. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the

national economy” in light of the claimant’s age, education, and work experience. Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                   DISCUSSION

I.     The ALJ’s Decision

       In determining whether Claimant was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. The ALJ determined that Claimant

met the insured status requirement of the Act through March 31, 2018. (Dkt. 8 at 42). At



                                           -4-
        Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 5 of 16




step one, the ALJ determined that Claimant had not engaged in substantial gainful work

activity since March 1, 2014, the alleged onset date. (Id. at 42).

       At step two, the ALJ found that Claimant suffered from several severe impairments:

post-surgery gunshot wound to abdomen, depression, substance abuse, and post-traumatic

stress disorder (PTSD). (Id.). The ALJ also found that Claimant’s fractured jaw, eye

irritation, pink eye, and epididymitis of one testicle were not severe impairments. (Id. at

43).

       At step three, the ALJ determined that Claimant did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 43-45).

       Before proceeding to step four, the ALJ concluded that Claimant retained the RFC

to:

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b). He is
       able to lift and carry 20 pounds occasionally and ten pounds frequently, sit
       for six hours, stand and/or walk for six hours with normal breaks,
       occasionally climb ramps, stairs, ladders, or scaffolds, balance, stoop, kneel,
       crouch, and crawl. He retains the ability to understand and follow simple
       instructions and directions, perform simple tasks with supervision and
       independently, maintain attention and concentration for simple tasks,
       regularly attend to a routine and maintain a schedule, relate to and interact
       with others to the extent necessary to carry out simple tasks but should avoid
       work requiring more complex interactions or joint efforts with other
       coworkers to achieve work goals. He should have no more than occasional
       and brief interaction with the public. He is able to handle reasonable levels
       of simple work related stress in that he can make decisions directly related to




                                            -5-
        Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 6 of 16




       the performance of simple work and handle usual work place changes and
       interactions associated with simple work.

(Id. at 45). At step four, the ALJ found that Claimant was unable to perform any past

relevant work. (Id. at 51).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Claimant’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Claimant could

perform, including the occupations of mail clerk, photocopy machine operator, and

housekeeping cleaner. (Id. at 52). Accordingly, the ALJ found that Claimant was not

disabled as defined in the Act. (Id. at 52-53).

II.    The Commissioner’s Determination is Supported by Substantial Evidence and
       Free from Reversible Error

       Plaintiff’s arguments question the ALJ’s evaluation of the opinions of Dr. Myers,

Claimant’s treating physician, and the ALJ’s formulation of Claimant’s RFC, which, she

argues, was based on the ALJ’s lay opinion and not supported by substantial evidence.

(Dkt. 13-1 at 11-18). For the reasons that follow, the Court finds Plaintiff’s arguments to

be without merit.

       Because Claimant’s claims were filed before March 27, 2017, the ALJ was

required to apply the treating physician rule, pursuant to which the opinion of a treating

source should be given controlling weight if it “is well supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] case record.” 20 C.F.R. § 416.927(c)(2). The rule provides


                                            -6-
        Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 7 of 16




that if the ALJ declines to afford controlling weight to a treating physician’s opinion, he

then must consider various factors to determine how much weight to give to the opinion.

See Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). These factors, also known as

Burgess factors, include the frequency, length, nature, and extent of treatment; the amount

of medical evidence supporting the opinion; the consistency of the opinion with the

remaining medical evidence; and whether the physician is a specialist. Id.; see also

Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008). An ALJ’s failure to explicitly apply

the factors when assigning less than controlling weight to an opinion of a treating

physician generally constitutes an error requiring remand, Snell v. Apfel, 177 F.3d 128,

133 (2d Cir. 1999), unless a searching review of the record demonstrates that the ALJ has

provided “good reasons” for his weight assessment. See, e.g., Guerra v. Saul, 778 F.

App’x 75, 77 (2d Cir. 2019) (summary order) (the ALJ provided sufficient reasons for the

weight assigned to the treating physician opinion even when he did not explicitly consider

the Burgess factors); Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (an ALJ’s failure

to explicitly apply the Burgess factors when assigning weight to opinion evidence

constitutes harmless error if “a searching review of the record” confirms “that the

substance of the treating physician rule was not traversed.” (quotations omitted)).

       Here, when arriving at Claimant’s RFC, the ALJ evaluated several medical opinions

contained in the record. (Dkt. 8 at 48-51). One such opinion was the June 2017 medical

assessment submitted by Dr. Myers, Claimant’s primary treating physician. (Id. at 49).

The ALJ afforded the opinion “no weight” because it was inconsistent with Dr. Myers’s

contemporaneous treatment notes and the findings made by Claimant’s other medical

                                            -7-
        Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 8 of 16




providers. Plaintiff argues that the ALJ’s evaluation of the opinion was inadequate (Dkt.

13-1 at 15), but the Court does not find Plaintiff’s argument persuasive for several reasons.

       First, even though the ALJ did not explicitly identify each factor of the treating

physician rule in his opinion, the ALJ’s reasons for assigning Dr. Myers’s opinion no

weight were clear and substantiated by the record. See Atwater v. Astrue, 512 F. App’x 67,

70 (2d Cir. 2013) (summary order) (“We require no such slavish recitation of each and

every factor where the ALJ’s reasoning and adherence to the regulation are clear.”).

Second, the Court finds that the ALJ sufficiently articulated his reasons for the weight he

assigned to Dr. Myers’s 2017 opinion because he considered Dr. Myers’s treating

relationship with Claimant and discussed the inconsistency of his opinion with his

treatment records and the findings of several other treatment providers—two factors that

the regulations specifically instruct the ALJ to consider when weighing a treating

physician’s opinion. (Dkt. 8 at 49). Because it is the ALJ who is tasked with evaluating

medical evidence, he is free to assign less than controlling weight to the opinion of a

treating physician where, as here, the opinion is not supported by the record. See Halloran,

362 F.3d at 32. Accordingly, the Court finds no reversible error in the ALJ’s consideration

of the applicable factors in evaluating Dr. Myers’s opinion. Holler v. Saul, 852 F. App’x

584, 2021 WL 1621304, at *2 (2d Cir. 2021) (summary order) (“[W]here . . . the ALJ

provided a detailed explanation for her decision to give less than controlling weight to a

treating physician’s opinions, which we can easily understand from a review of the

[record], the ALJ’s failure to explicitly discuss each of the four factors . . . is not per se

reversible error.”).

                                            -8-
          Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 9 of 16




       The Court finds that the ALJ afforded proper weight to the opinion of Dr. Myers

because the limitations identified in the opinion were, indeed, inconsistent with the record

of Dr. Myers’s examinations, as well as the other opinion evidence contained in the record.

See Rusin v. Berryhill, 726 F. App’x 837, 839 (2d Cir. 2018) (summary order) (no error in

declining to afford controlling weight to the opinion of plaintiff’s treating physician

because it was inconsistent with his treatment notes and diagnostic observations, the other

medical opinion evidence, and plaintiff’s reported activities of daily living). The Court

also finds that while the record of Claimant’s injuries sustained as a result of a gunshot

wound and the diagnosis provided by Dr. Myers were consistent throughout his treatment,

the severity of Claimant’s limitations identified in his opinion was neither supported by

Dr. Myers’s own treatment records nor by the other medical evidence contained in the

record.

       Specifically, in his opinion, Dr. Myers indicated that Claimant was unable to work

on a regular and continuous basis due to PTSD, depression, and abdominal pain developed

as a result of a gunshot wound he sustained in 2014. (Dkt. 8 at 798-99). Dr. Myers opined

that Claimant was able to sit for four hours, stand for less than two hours, and lift/carry no

more than an occasional ten pounds, and that Claimant would require multiple unscheduled

breaks during the workday, be off task for 30% of the time, and absent for more than four

days per month due to his impairments. (Id.). However, these findings were not supported

by the record, which demonstrates that Dr. Myers started treating Claimant sometime

around July 2014 shortly after he sustained serious injuries as a result of a gunshot wound

in the abdomen that included a loss of spleen, appendix, part of small bowel, and

                                            -9-
       Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 10 of 16




gallbladder, injured pancreas, an open gastric injury, acute respiratory failure, fractured

ribs, and ileostomy. 4 (Id. at 548-49, 577-91). Even though Dr. Myers routinely noted

Claimant’s complaints of vague abdominal pain and PTSD, his course of treatment of both

conditions was rather conservative and consisted of pain 5 and acid reflux medications, as

well as referral to counseling to treat Claimant’s PTSD. (Id. at 549-50, 603, 609); see

Thomas v. Comm’r of Soc. Sec. Admin., No. 19 Civ. 1177 (GWG), 2020 WL 4757059, at

*14 (S.D.N.Y. Aug. 18, 2020) (“[C]ourts have found substantial evidence to support an

ALJ’s decision to discount an opinion where the opinion was ‘not supported by the . . .

treatment progress notes[,] which show that the claimant's condition was stable from

conservative treatment with medication and therapy.’” (internal citations omitted)).

       Even when Claimant complained about having abdominal pain, particularly

throughout 2014 and 2015, Dr. Myers indicated that Claimant had minimal residual pain

and was “recovering nicely from his gunshot wound.” (Id. at 540, 549, 603, 609, 669). In

December 2014, Claimant successfully underwent a colostomy closure procedure

performed by surgeon Dr. Valerie Dunn (id. at 577-91), and, despite having complaints

about mild abdominal pain, was improving from the surgery (id. at 655-56). During

treatment, Dr. Myers routinely ordered bloodwork and ultrasound, neither of which


4
       Ileostomy is a surgical procedure used to move waste out of the body when a part
of the small intestine is brought to the surface of the skin through an opening in the
abdominal wall to form a stoma. See Ileostomy, MEDLINEPLUS, U. S. NATIONAL LIBRARY
OF MEDICINE, https://medlineplus.gov/ency/article/007378.htm (last visited Aug. 2, 2021).

5
       While pain medications were a part of Claimant’s recovery, the record reveals Dr.
Myers’s concerns over Claimant’s dependency to narcotic medications during his
treatment and his attempts to wean Claimant off of them. (Id. at 609).
                                          - 10 -
       Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 11 of 16




revealed any abnormalities. (Id. at 603, 609, 653-56). In December 2016, Dr. Myers

opined that there was no evidence of any abnormalities in Claimant’s abdomen other than

scar tissue adhesions that caused him “some continued discomfort.” (Id. at 769). Notably,

some of Claimant’s symptoms of generalized abdominal pain were associated with

salmonella poisoning after a trip to the Caribbean or a stomach flu. (Id. at 790-91). Even

then, Claimant’s blood test was unremarkable, and a CT scan of his abdomen and pelvis

was negative for abnormalities. (Id. at 737).

       While most of Claimant’s symptoms related to his abdominal pain and PTSD, the

record also demonstrates Claimant’s complaints of generalized pain, particularly back pain.

(Id. at 603, 609, 637, 645, 654, 668, 673, 681-82, 716, 740). However, such complaints

were sporadic, did not require any substantial treatment, and did not provide the basis for

the substantial limitations in Claimant’s functioning that Dr. Myers opined to in his 2017

opinion. In fact, Dr. Myers routinely observed Claimant’s nonremarkable upper and lower

extremities, and normal range of motion in his neck, shoulders, hips, knees, and lumbar

back with only some tenderness over his lumbar area. (Id. at 669, 741, 770-71). The only

physical limitation that Dr. Myers ever identified during treatment that related to

Claimant’s repetitive lifting, bending, and pushing appear to have referenced Dr. Dunn’s

post-operative notes made shortly after Claimant’s ileostomy removal surgery, and not as

a result of Dr. Myers’s own examination of Claimant. 6 (Id. at 682).


6
       Plaintiff argues that the note containing these limitations was a medical opinion of
Dr. Myers the ALJ failed to either mention or evaluate in his opinion. (Dkt. 13-1 at 13-
14). The Court disagrees because the ALJ clearly analyzed this treatment record in his
decision when he discussed Dr. Dunn’s ileostomy removal surgery and the limitations
                                          - 11 -
       Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 12 of 16




       The limitations identified by Dr. Myers were also not supported by the findings of

consultative examiner Dr. Figueroa made in 2014 and 2017, which the ALJ properly

afforded great weight. (Id. at 448-49). See Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d

Cir. 1983) (“It is an accepted principle that the opinion of a treating physician is not binding

if it is contradicted by substantial evidence, . . . and the report of a consultative physician

may constitute such evidence.” (internal citations omitted)). During each examination, Dr.

Figueroa noted that Claimant’s abdomen was soft, without masses, or abdominal bruits,

his bowels sounded normal, he had full flexion and extension of his cervical and lumbar

spines, negative single leg raises, full range of motion in his shoulder, elbows, hips, knees,

stable and nontender joints, and full strength in his upper and lower extremities. (Id. at

575, 636). Consistent with her observations made during each examination, Dr. Figueroa

opined that Claimant did not have any physical limitations for walking, standing, bending,

lifting, carrying, pushing, and pulling. (Id. at 575-76, 637). She determined that he was

able to lift and carry up to 100 pounds, sit, stand, and walk for up to eight hours,

continuously reach, handle, finger, push, pull, climb, balance, stoop, kneel, crouch, crawl,

and be exposed to unprotected heights and various environmental factors. (Id. at 638-43).




imposed on Claimant following the surgery. (Dkt. 8 at 49). Additionally, this treatment
record does not constitute an opinion of Dr. Myers that the ALJ ought to consider as it
appears to reference limitations identified by Dr. Dunn—the only treating source in the
record who imposed a 10-pound lifting restriction on Claimant. (Id. at 682 (“He will go
back to work on her lifting restrictions of no greater than 10 pounds.”)); see also 20 C.F.R.
§ 416.927 (a)(1). Notably, the ALJ properly evaluated this opinion of Dr. Dunn when he
afforded it “no weight” because it contained restrictions that were temporary in nature
made shortly after Claimant’s ileostomy removal surgery. (Id. at 49).
                                             - 12 -
       Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 13 of 16




       As for Claimant’s mental limitations identified by Dr. Myers, they too do not find

support in either his own treatment notes or in the medical record. In fact, Dr. Myers

routinely observed Claimant’s non-remarkable mental health symptoms and noted that he

appeared alert, not in distress, with normal mood, affect, judgment, and thought content

during treatment. (Id. at 669, 682, 716, 734-35, 737, 740-41). Even though Claimant

admitted being depressed, he indicated that his nightmares were not specifically related to

the gunshot wound he sustained, and, instead, related to violence around him in general.

(Id. at 567-68, 771). Notably, even though Dr. Myers routinely prescribed medication and

continuously referred Claimant to counseling to help him deal with post-traumatic

symptoms associated with his injuries (id. at 543, 550, 567-68, 682, 719, 771), Claimant

ceased medication at least on one occasion, and did not engage in counseling until 2017

(id. at 540, 756-57). See Diaz-Sanchez v. Berryhill, 295 F. Supp. 3d 302, 306 (W.D.N.Y.

2018) (“Where, as here, a claimant has sought little-to-no treatment for an allegedly

disabling condition, his inaction may appropriately be construed as evidence that the

condition did not pose serious limitations.”).

       Plaintiff takes issue with the ALJ discounting portions of Dr. Myers’s opinion that

relate to Claimant’s off-task time and absenteeism, arguing that the ALJ was not qualified

to make that determination. (Dkt. 13-1 at 16-17). This argument is not persuasive because

it is “within the province of the ALJ to resolve” conflicting findings and determine the

scope of a plaintiff’s RFC. See Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002). The

Court further rejects Plaintiff’s argument that this case is analogous to Wilson v. Colvin,

213 F. Supp. 3d 478 (W.D.N.Y. 2016), wherein another judge in this District found that

                                           - 13 -
       Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 14 of 16




the ALJ improperly concluded without explanation that a treating physician’s opinion

regarding off-task time and absenteeism was based on speculation. Id. at 484. While the

ALJ in this case did find that Dr. Myers’s opinions regarding Claimant’s off-task time and

absenteeism were “speculative” (Dkt. 8 at 53), he appropriately explained the basis for that

conclusion—namely, that there were “no objective findings or diagnostic studies”

consistent with the extreme limitations identified by Dr. Myers (id.).

       Moreover, this is not a case where the ALJ arrived at an RFC without relying on

any objective medical evidence, or where he incorporated the limitations that were not

supported by the record. Instead, the ALJ here had the benefit of relying on two psychiatric

evaluations conducted two years apart by Dr. Kristina Luna, 7 consultative examiner, to

formulate Claimant’s RFC. Unlike Dr. Myers, Dr. Luna opined that Claimant had no

limitations in all aspects of his mental functioning, except for his moderately limited ability

to perform complex tasks independently and deal with stress. 8 (Id. at 627-28). Consistent

with Dr. Luna’s findings, the ALJ formulated Claimant’s RFC and limited him to simple

work with occasional and brief interaction with the public and without complex

interactions with coworkers. See, e.g., Cook v. Comm’r, 818 F. App’x 108, 109-10 (2d



7
       In his decision, the ALJ referred to consultative evaluations conducted by Kristina
Luna in December 2014 and Kristina LaBarbera in January 2017. (Id. at 50). Because the
record suggests that it was the same person, for purposes of clarity, the Court will refer to
both evaluations as those performed by Kristina Luna. (Id. at 624).
8
       The findings in Dr. Luna’s 2014 evaluation were nearly identical to the findings
made during her 2017 examination, except that in 2014 she opined that Claimant was
mildly, as opposed to moderately, limited in his ability to perform complex tasks
independently and deal appropriately with stress. (Id. at 571).
                                            - 14 -
       Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 15 of 16




Cir. 2020) (summary order) (the ALJ did not err when he limited plaintiff to simple routine

work with limitations in interaction with the public based on the consultative opinion that

he could perform simple tasks independently and relate adequately with others); Whipple

v. Astrue, 479 F. App’x 367, 370 (2d Cir. 2012) (summary order) (consultative examiner’s

findings that plaintiff was only mildly and moderately impaired by his depression and

anxiety supported the ALJ’s conclusions that he was capable of performing work that

involved simple tasks and allowed for a low-stress environment).

      In sum, the Court agrees with the ALJ’s evaluation of Dr. Myers’s opinion and his

overall formulation of Claimant’s RFC. See Guerra, 778 F. App’x at 77 (“Supported by

ample treatment notes, physical examination findings, and [plaintiff’s] testimony, the

ALJ’s assignment of less than controlling weight to [plaintiff’s] treating physician’s

opinions was not in error.”). While Plaintiff may disagree with the ALJ’s conclusions, the

Court must “defer to the Commissioner’s resolution of conflicting evidence” and reject the

ALJ’s findings “only if a reasonable factfinder would have to conclude otherwise.” Morris

v. Berryhill, 721 F. App’x 25 (2d Cir. 2018) (summary order) (internal citations and

quotations omitted). “Even where the administrative record may also adequately support

contrary findings on particular issues, the ALJ’s factual findings must be given conclusive

effect so long as they are supported by substantial evidence.” Genier v. Astrue, 606 F.3d

46, 49 (2d Cir. 2010) (internal quotation marks omitted). Plaintiff cites evidence that she

believes supports her position that Claimant’s limitations were more disabling than the

ones identified in the RFC. However, the question before this Court “is not whether

substantial evidence support plaintiff’s position, but whether it supported the ALJ’s

                                          - 15 -
         Case 6:18-cv-06656-EAW Document 44 Filed 09/15/21 Page 16 of 16




decision.” Anderson v. Colvin, No. 1:14-CV-01038 (MAT), 2017 WL 2797913, at *3

(W.D.N.Y. June 28, 2017); see also Cartagena v. Comm’r of Soc. Sec., No. 18-CV-245-

FPG, 2019 WL 4750425, at *4 (W.D.N.Y. Sept. 30, 2019) (“[W]here substantial evidence

supports the ALJ’s decision, a court will not remand simply because the evidence also

supports an alternate conclusion.”).

         Here, the record supports the ALJ’s RFC determination and does not demonstrate

that any limitations beyond those identified in the RFC were warranted. Because Plaintiff

has presented no medical evidence of functional limitations greater than those found by the

ALJ, Plaintiff has failed to meet her burden to demonstrate that Claimant had a more

restrictive RFC than found by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726 (2d

Cir. 2018) (summary order) (plaintiff failed his duty to prove a more restrictive RFC). For

the reasons stated above, the Court finds that the RFC determination was supported by

substantial evidence. Accordingly, there is no basis for remand or reversal.

                                   CONCLUSION

         For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 20) is granted and Plaintiff’s motion for judgment on the pleadings (Dkt.

13) is denied. The Clerk of Court is directed to enter judgment and close this case.

         SO ORDERED.

                                                        __________________________
                                                        ELIZABETH A. WOLFORD
                                                        Chief Judge
                                                        United States District Court

Dated:         September 15, 2021
               Rochester, New York

                                          - 16 -
